Citation Nr: 1112575	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-25 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative intervertebral disc disease and spinal stenosis of the lumbar spine.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The RO has separately adjudicated a claim of entitlement to a total disability rating based on individual unemployability (TDIU), which was denied in an August 2009 rating decision.  The Veteran did not file a notice of disagreement (NOD) within one year of the August 2009 rating decision.  In light of the independent adjudication and procedural development, the Board finds that the issue of entitlement to a TDIU is not presently on appeal as a component of the claim for an increased rating for lumbosacral strain with degenerative intervertebral disc disease and spinal stenosis of the lumbar spine.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ("VA has the power to bifurcate a single claim and adjudicate different theories separately") .  

In correspondence dated in February 1984, the Veteran raised claims of entitlement to service connection for a neck disability and headaches.  It does not appear that development was ever undertaken as to those issues.  Although the Board does not have jurisdiction of these matters, the issues are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Veteran last underwent a VA examination in September 2007 to evaluate the severity of his lumbosacral strain with degenerative intervertebral disc disease and spinal stenosis of the lumbar spine.  In December 2007, he underwent L4-5 and L5-S1 lumbar laminectomy with foraminotomy and decompression.  The Veteran's service representative wrote in a November 2010 Informal Hearing Presentation that a new VA examination is necessary in light of the Veteran's surgery.  The Board likewise finds that this indicates a material change in the low back symptomatology.  Accordingly, remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his symptomatology.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing treatment records from the VA Upstate New York Health Care System from July 2009 to the present.  

2. Schedule the Veteran for a VA examination to determine the nature and severity of the lumbosacral strain with degenerative intervertebral disc disease and spinal stenosis of the lumbar spine.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's lumbosacral strain with degenerative intervertebral disc disease and spinal stenosis of the lumbar spine.  

In doing so, the examiner is asked express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner is also asked to identify whether the Veteran has had any incapacitating episodes requiring bed rest prescribed by a physician within the past 12 months.  If so, the number of such episodes should be indicated.  Finally, the examiner should identify any neurologic abnormalities of the lower extremities attributable to the service-connected low back disability.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

3.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



